372 U.S. 251 (1963)
WHITE STAG MANUFACTURING CO.
v.
ELLIS ET AL., MEMBERS OF THE STATE TAX COMMISSION OF OREGON.
No. 708.
Supreme Court of United States.
Decided February 25, 1963.
APPEAL FROM THE SUPREME COURT OF OREGON.
Walter H. Evans, Jr. for appellant.
Robert Y. Thornton, Attorney General of Oregon, and Carlisle B. Roberts and Gerald F. Bartz, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.